Citation Nr: 0821519	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for head trauma causing 
arthritis of the neck and bilateral shoulders.

2.  Entitlement to service connection for nose trauma causing 
skin irritation.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that denied service connection for head 
trauma causing arthritis of the neck and bilateral shoulders 
as well as service connection for nose trauma causing skin 
irritation.

The issue of service connection for nose trauma causing skin 
irritation is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Service treatment records are absent of any findings of 
head trauma or neck or shoulder complaints. 

2.  Arthritis began many years after service and is not 
related to any incident in service.


CONCLUSION OF LAW

Head trauma with arthritis of the neck and bilateral 
shoulders was not incurred in or aggravated by service, nor 
may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in  September 2004 letters, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
additional evidence that pertains to the claim.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned and the type of evidence which impacts 
those determinations in a March 2006 letter.  The case was 
last readjudicated in July 2006.

The Board acknowledges that although the veteran's service 
treatment records were reported as fire-related, the original 
service treatment records were available though they were 
brittle and moldy.  Photocopies of these originals were 
mailed and are in the record.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records and private medical records.  The Board 
notes that a VA examination was not conducted in this case.  
However, in the absence of credible evidence of a head injury 
in service, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4); see also Duenas v. Principi, 18 Vet. App. 512, 
517 (2004) (a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by responding to VCAA 
notices and submitting information on medical treatment.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends, in essence, that he suffered head and 
nose trauma as the result of a tank accident while in 
service.  Service treatment records reflect that the veteran 
was treated for a minor cut on the nostril and midline of the 
nose in October 1957, which was noted as healing well.  The 
cut was cleaned with peroxide and treated with Bacitracin.  
The separation examination did not reflect any incident of 
head trauma in service, or neck or shoulder complaints.  The 
veteran reported a history of tonsillitis upon separation.  
He specifically denied having had any operations or any 
illness or injury not already specified.

Private medical records from May 1999 to July 2005 reflect 
the veteran's medical problems at the time included 
arthritis/osteoarthritis, bursitis and probable gout, and 
podagra in several joints.  A May 2002 private medical report 
reflects the veteran reported an episode of bursitis in the 
left shoulder in the interval history.  In a December 2003 
private medical report, the veteran complained of a flare-up 
of arthritis in his left shoulder, specifically with marked 
pain in the anterior aspect of his left shoulder joint with 
radiation to the left arm.  The veteran denied any acute 
trauma or falls.  The physician assessed the veteran with 
acute flare of arthritis of the left shoulder, which the 
physician noted might be related to gout.  In May 2004, the 
veteran complained of pain in the right shoulder that ran 
down into his upper arm and into his forearm with some 
swelling in the upper arm.  He denied an acute injury or 
strain.  The physician listed right shoulder arthritis with 
pain at the biceps, tendon insertion, in his impression.  In 
October 2004, the veteran reported a history of episodes of 
gouty arthritis in the past but was unspecific as to the 
areas affected. 

Private medical records from December 2001 to August 2005 
reflect the veteran was treated for problems including gout, 
arthritis and bursitis in several joints.  In June 2003, the 
veteran complained of left shoulder pain which lasted for the 
past several weeks, with pain in between the neck and 
shoulder as well.  Radiographs revealed "mild arthrosis" 
and the veteran was given medication.  

Private medical records from July 2003 to January 2005 
demonstrate the veteran complained of neck pain with pain at 
times ranging from 1, indicating no pain, to 10, indicating 
severe pain.  

After a review of the record, the Board concludes that 
entitlement to service connection for head trauma causing 
arthritis of the neck and bilateral shoulders is not 
warranted.  Although the medical evidence of record 
demonstrates the veteran currently has arthritis, there is no 
medical evidence of a relationship to an in-service head 
injury.  None of the private medical records mention a 
history of trauma in service as a possible cause for the 
current disabilities.  

The veteran has described his trauma as occurring when a tank 
hatch hit the upper back of his head, causing his face to be 
forced into the driving compartment.  He also stated that his 
lip was split and the cartilage was cut totally in two 
between his nostrils.  He stated that he was rendered 
unconscious and taken to a field hospital where he stayed for 
two days.  He subsequently indicated that his nose was 
separated from his upper lip and was reattached by surgery.  
However, the service treatment records do not reflect any 
incident of head trauma.  In fact, the veteran reported on 
his separation examination that he had tonsillitis but did 
not report a head injury or accident resulting in head 
trauma.  While he did have treatment for a laceration to his 
nose in service, such laceration was reported to be minor.  
There was no mention of surgery or stitches.  The veteran's 
head, neck and upper extremities were normal on separation 
examination, and there was not even a mention of scarring at 
the time.  Moreover, no condition other than recurrent 
tonsillitis was noted.  The Board finds it highly unlikely 
that the veteran would fail to mention surgery to reattach 
his nose to his lip, and a head injury resulting in 
unconsciousness with a two-day hospitalization on his 
separation examination, but include tonsillitis.  Thus, the 
Board finds the veteran's current contentions are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

In addition, there is no evidence of arthritis for many years 
after his service.  Indeed, earliest record of treatment for 
arthritis was in May 1999, though it is uncertain what 
specific joins were involved at that time.  In sum, in the 
absence of evidence of a head injury in service or arthritis 
within a year of service, and with no medical evidence 
indicating the current disorder of the neck or shoulders is 
possibly related to service, the claim for service connection 
must be denied.

Finally, the only opinion of record that the disabilities are 
related to service is the veteran's.  Although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for head trauma 
causing arthritis of the neck and bilateral shoulders.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for head trauma causing arthritis of the 
neck and bilateral shoulders, is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for nose trauma causing skin irritation.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).

The veteran reports that the current skin irritation on his 
face is a residual of a facial injury in service.  As noted 
above, service treatment records reflect the veteran was 
treated for a minor cut on the nostril and midline of the 
nose on October 11, 1957.  The cut was noted as healing well 
and was cleaned with peroxide and Bacitracin.  Therefore, 
since the record reflects evidence of a minor laceration to 
the nose in service and the veteran reports a current skin 
irritation on his face, the Board finds that a VA examination 
is necessary in order to determine the current nature of a 
facial skin condition and obtain an opinion as to whether the 
veteran's current disability is related to his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a skin and 
scar examination to determine the nature and 
extent of any current facial skin condition 
to include any residual scar of the nostril, 
and to provide an opinion as to whether this 
condition is more likely, less likely, or at 
least as likely as not the result of the 
laceration treated in service.  All necessary 
tests should be performed.  The examination 
report should include a detailed account of 
all symptomatology found to be present.  The 
claims folder should be made available to and 
reviewed by the examiner in conjunction with 
the examination.  A rationale for any opinion 
expressed should be set forth.  

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


